Exhibit 10.7



[exar10img1.gif]

 
 

--------------------------------------------------------------------------------

 



 

PLAN DOCUMENT

Fiscal Year 2016 

Management Incentive Program 

 

 

1.0

Summary

 

The Exar Corporation (the “Company”) Fiscal Year 2016 Management Incentive
Program (the “Program”) is primarily a stock based incentive program designed to
motivate participants to achieve the Company’s financial, operational and
strategic goals and to reward them for performance against those goals.
Incentives granted under the Program are denominated in shares of the Company’s
common stock and are subject to the attainment of Company performance goals as
established by the Compensation Committee of the Board of Directors (the
“Board”) for the fiscal year.

 

2.0

Eligibility

 

Participants are approved solely at the discretion of the Compensation Committee
when acting on behalf of the full Board. All executive officers are eligible to
be considered for participation. The President/CEO may recommend that additional
employees of the Company and its subsidiaries participate in the Program,
subject to the approval of the Compensation Committee.

 

Participation in the Program is established on an annual basis. Previous
participants are not automatically included in subsequent years.

 

3.0

Change in Status

 

Participants who give notice of termination or who terminate employment,
voluntarily or involuntarily, prior to the date of payout are not eligible for
payment.

 

Employees who are on a Leave of Absence in excess of 60 calendar days during the
Program year shall have their target award prorated by the amount of time
actually worked plus 60 days.

 

4.0

Administration

 

The Compensation Committee is ultimately responsible for administering the
Program, and has designated the Management Committee, consisting of the
President/CEO, the Senior Vice President/CFO, and the Vice President of Human
Resources to administer the Program, provided that the Compensation Committee
shall make all determinations with respect to incentives granted to executive
officers under the Program. The Compensation Committee, in its sole discretion,
may amend or terminate a Final Share Award and/or the Program, or any part or
element thereof, at any time and for any reason without prior notice.

 

5.0

Definitions

 

 

5.1

The Salary

 

The “Salary” is the annual base salary, as established at the start of the
fiscal year, or at the time of Program entry, exclusive of bonuses, incentive
payments or awards, auto allowance, or any such extras or perquisites over base
pay.

 

 
 

--------------------------------------------------------------------------------

 

 

 

5.2

The Target Share Award

 

A participant’s “Target Share Award” is expressed as the total number of shares
the participant is eligible to receive at 100% payout. The Target Share Award is
calculated by multiplying the participant’s Salary by a pre-approved target
incentive percentage and dividing the result by the closing value of Exar’s
stock price as of the first trade date of the Program fiscal year. Each
participant’s Target Share Award is subject to further adjustment based on
Company performance, length of service during the Plan year, and/or by the
Compensation Committee upon the occurrence of a stock split, reorganization or
other similar event affecting the Company’s common stock in accordance with the
principles set forth in the terms of the Company’s Equity Incentive Plan.

 

 

5.3

Maximum Award

 

No participant may receive an award greater than 150% of the “Target Share
Award”.

 

 

5.4

Target Pool Earned

 

At the end of the fiscal year, the Compensation Committee will determine the
percentage of the target pool earned (“Target Pool Earned”) for all participants
by assessing the Company’s performance against financial goals for revenue and
non-GAAP operating income (EBIT), before cash profit sharing, as established by
the Board of Directors. Funding of the Target Pool Earned will occur only if 90%
of the revenue and 80% of EBIT, before cash profit sharing, are achieved.

 

 

5.5

Final Share Award

 

The final number of shares to be awarded to each participant shall be determined
by multiplying the participant’s Target Share Award by the Target Pool Earned.

 

 

5.6

Cash Award

 

The Compensation Committee, at their sole discretion, has the option of awarding
up to 20% of the Final Share Award to each Participant in the form of cash, in
lieu of fully vested restricted stock units. The cash portion of the award is
not adjusted for stock performance during the fiscal year and is the first
component calculated when determining the Final Share Award. Cash Awards are
distributed during the same period that Share Awards are granted.

 

6.0

Other Program Provisions

 

 

6.1

Tax Withholding

 

Shares issued in respect of an award hereunder are subject to applicable taxes
at the time of payment, and payment of such taxes is the responsibility of the
participant. Subject to the terms of the Plans, upon any distribution of shares
of the Company’s common stock in payment of an award hereunder, the Company may
reduce the number of shares to be delivered by (or otherwise reacquire) the
appropriate number of whole shares, valued at their then fair market value (with
the “fair market value” of such shares determined in accordance with the
applicable provisions of the Plans, to satisfy any withholding obligations of
the Company or its subsidiaries with respect to such distribution of shares at
the minimum applicable withholding rates). In the event that the Company cannot
legally satisfy such withholding obligations by such reduction of shares, or in
the event of a cash payment or any other withholding event in respect of an
award hereunder, the Company (or a subsidiary) shall be entitled to require a
cash payment by or on behalf of the participant and/or to deduct from other
compensation payable to the participant any sums required by federal, state or
local tax law to be withheld with respect to such distribution or payment.

 

 
 

--------------------------------------------------------------------------------

 

 

 

6.2

Restrictions on Transfer

 

Neither the participant’s award hereunder, nor any interest therein or amount or
shares payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.

 

 

6.3

Termination of Employment

 

Notwithstanding any other provision herein, a participant must be employed with
the Company or one of its subsidiaries on the date on which shares are issued in
payment of awards under the Program to be eligible to receive payment with
respect to his or her award. If a participant’s employment with the Company or a
subsidiary terminates for any reason (whether voluntarily or involuntarily, due
to his death or disability, or otherwise) prior to the payment date, the
participant’s award under the Program will terminate and the participant will
have no further rights with respect thereto or in respect thereof.

 

 

6.4

No Right to Continued Employment

 

Participation in the Program does not constitute a guarantee of employment or
interfere in any way with the right of the Company (or any subsidiary) to
terminate a participant’s employment or to change the participant’s compensation
or other terms of employment at any time. There is no commitment or obligation
on the part of the Company (or any subsidiary) to continue any incentive program
(similar to the Program or otherwise) in any future fiscal year.

 

 

6.5

No Stockholder Rights

 

The participant shall have no rights as a stockholder of the Company, no
dividend rights and no voting rights, with respect to his or her award hereunder
and any shares underlying or issuable in respect of such award until such shares
are actually issued to and held of record by the participant. No adjustments
will be made for dividends or other rights of a holder for which the record date
is prior to the date of issuance of the stock certificate.

 

 

6.6

Adjustments

 

The Compensation Committee may, in its sole discretion, adjust performance
measures, performance goals, relative weights of the measures, and other
provisions of the Plan to the extent (if any) it determines that the adjustment
is necessary or advisable to preserve the intended incentives and benefits to
reflect (1) any material change in corporate capitalization, any material
corporate transaction (such as a reorganization, combination, separation,
merger, acquisition, or any combination of the foregoing), or any complete or
partial liquidation of the Company, (2) any change in accounting policies or
practices, or (3) the effects of any special charges to the Company’s earnings,
or (4) any other similar special circumstances.

 